DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
-Regarding claim 1, line 12, the term “air chute and an orientation change mechanism” does not provide proper antecedent basis for the claimed subject matter. The specification appears to provide the orientation change mechanism including an air chute (Paragraph 0076). As currently claimed, the air chute is a separate structural element.
-Regarding claim 4, the term “air chute” does not appear to be found within the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 1, line 12, the term “air chute and an orientation change mechanism” is unclear. Examiner notes the specification (Paragraph 0076) appears to provide the orientation change mechanism including an air chute or nozzle (Paragraph 0076). As currently claimed, the air chute is a separate structural element which does not appear to be supported. For the purpose of examination, the air chute will be treated as part of the orientation change mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (U.S. Patent Pub. No. 2014/0366383) in view of Swenson (U.S. Patent No. 2,395,237).
Regarding claim 1, Dyer teaches a portable cutting device (10) comprising: a base (14) configured to be placed on a work piece (Figure 2); 
a cutting device main body (12) supported on an upper side of the base;
an electric motor (16)(Figure 3 and Paragraph 0039);
a cutting blade (22) configured to be driven by the electric motor and extending downwardly from the base (Figure 2);
a fan (64) configured to be driven by the electric motor and to cool the electric motor by blowing air to the electric motor (Figure 2; Paragraph 0048); 
a blower mechanism (18) configured to direct air which has cooled the electric motor, out of the cutting device main body and towards cutting chips generated by the cutting blade (Figure 6; Paragraphs 0043 and 0048-49) and including an air chute (72) and an orientation change mechanism (74);
wherein the air chute has an air outlet (72,74) configured to output the air that has cooled the electric motor (Paragraph 0043 and 0048);
Dyer does not provide the orientation change mechanism being configured to change an orientation of the air outlet by rotating the air chute around a longitudinal axis of the air chute.
Swenson teaches it is known in the art of power tools to incorporate a saw with an orientation change mechanism (20) having an air outlet configured to output the air that has cooled the electric motor, orientation change mechanism being configured to change an orientation of the air outlet by rotating the air chute around a longitudinal axis of the air chute (Page 2, Col. 1, Lines 5-12; Examiner notes as the hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the nozzle to a variety of angles, and is able to rotate about the axis shown in annotated Figure 1 below).

    PNG
    media_image1.png
    825
    870
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Dyer to incorporate the teachings of Swenson to provide a rotatable orientation change mechanism. In doing so, it allows for a flexible rotatable orientation change mechanism to allow the user to reorient the airflow to a point that is most needed.
Therefore the modified device of Dyer, in view of Swenson provides the blower mechanism (18) configured to direct air which has cooled the electric motor, out of the cutting device main body and towards cutting chips generated by the cutting blade (Dyer Figure 6; Paragraphs 0043 and 0048-49) and including an air chute (72) and an orientation change mechanism (flexible hose 20 of Swenson);
wherein the air chute has an air outlet (72,74) configured to output the air that has cooled the electric motor (Paragraph 0043 and 0048); and the orientation change mechanism being configured to change an orientation of the air outlet by rotating the air chute around a longitudinal axis of the air chute (Swenson Page 2, Col. 1, Lines 5-12; Examiner notes as the hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the nozzle to a variety of angles, and is able to rotate about the longitudinal axis).


Regarding claim 2 the modified device of Dyer provides wherein the orientation change mechanism is configured to change the orientation of the air outlet in leftward, rightward, upward and downward directions (Swenson Figure 1; Examiner notes as the nozzle end is a flexible hose (20) the air outlet of the orientation change mechanism can change to leftward, rightward, upward and downward directions).

Regarding claim 3, the modified device of Dyer teaches wherein the blower mechanism includes a blower base (72)(Dyer Figure 7) and a nozzle (flexible hose 20 of Swenson) rotatably connected to the blower base (Flexible hose 20 of Swenson allows for rotation about an axis through Blower base 72).
Regarding claim 4 Dyer teaches a portable cutting device (10) comprising a base (14) configured to be placed on a workpiece (Figure 2); a cutting device main body (12) supported on an upper side of the base;
an electric motor (16)( Figure 3 and Paragraph 0039);
a cutting blade (22) configured to be driven by the electric motor and extending downwardly from the base (Figure 2); 
a fan (64) configured to be driven by the electric motor and to cool the electric motor by blowing air to the electric motor (Figure 2 and paragraph 0048); and
a blower mechanism (18) configured to direct air, which has cooled the electric motor, out of the cutting device main body and towards cutting chips generated by the cutting blade (Figure 6 and Paragraphs 0043 and 0048-0049) and including an air chute having an air outlet (72,74) oriented upward for blowing away chips floating in air in front of the cutting device main body with air that has cooled the electric motor (Paragraph 0043 and 0048).
Dyer does not teach the wherein the air chute is rotatable around a longitudinal axis of the air chute.
Swenson teaches it is known in the art of power tools to incorporate a saw with an air chute (20) having an air outlet configured to output the air wherein the air chute is rotatable around a longitudinal axis of the air chute (Page 2, Col. 1, Lines 5-12; Examiner notes as the hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the nozzle to a variety of angles, and is able to rotate about the axis shown in annotated Figure 1 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Dyer to incorporate the teachings of Swenson to provide a rotatable orientation change mechanism. In doing so, it allows for a flexible rotatable orientation change mechanism to allow the user to reorient the airflow to a point that is most needed.

Regarding claim 5, the modified device of Dyer teaches wherein the blower mechanism includes an orientation change mechanism that is configured to change an orientation of the air outlet (72 Figure 7 Dyer and flexible hose 20 Figure 1 of Swenson)
Regarding claim 6 the modified device of Dyer provides wherein the orientation change mechanism is configured to change the orientation of the air outlet in leftward, rightward, upward and downward directions (Swenson Figure 1; Examiner notes as the nozzle end is a flexible hose (20) the air outlet of the orientation change mechanism can change to leftward, rightward, upward and downward directions).

Regarding claim 7, the modified device of Dyer teaches wherein the blower mechanism includes a blower base (72)(Dyer Figure 7) and a nozzle (flexible hose 20 of Swenson) rotatably connected to the blower base (Flexible hose 20 of Swenson allows for rotation about an axis through Blower base 72).
Regarding claims 19 and 20, the modified device of Dyer teaches wherein a first distance (D1) between the longitudinal axis (L1) of the air chute and a rotor (42) of the electric motor is less than a second distance (D2) between the longitudinal axis of the air chute and the cutting blade (See annotated Figure 7 below and Figure 8 of Dyer). 

    PNG
    media_image2.png
    694
    464
    media_image2.png
    Greyscale

Claims 8-10, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (U.S. Patent Pub. No. 2014/0366383) in view of Buser (U.S. Patent No. 6,748,660) in view of Iida (U.S. Patent No. 5,042,844) in view of Swenson (U.S. Patent No. 2,395,237).
Regarding claim 8, Dyer teaches portable cutting device (10) comprising a base (14) configured to be placed on a work piece (Figure 2);
a cutting device main body (12) supported on an upper side of the base;
an electric motor (16)( Figure 3 and Paragraph 0039);
a cutting blade (22) configured to be driven by the electric motor and extending downwardly from the base (Figure 2);
a cooling fan (64) configured to be driven by the electric motor and to cool the electric motor by blowing air to electric motor (Figure 2 and Paragraph 0048); and
a blower mechanism (18) configured to direct air which has cooled the electric motor, out of the cutting device main body in a direction oriented towards cutting chips generated by the cutting blade to blow the cutting chips (Figure 6 and Paragraphs 0043 and 0048-0049);
wherein the blower mechanism includes a blower base (72,74) having a hole (82)(Figure 5).
Regarding claim 8, Dyer does not provide the blower base having a circular hole.
Buser teaches it is known in the art of debris collection for power saws to incorporate a debris tube (31) having a circular hole (Figures 1 and 2; Col. 4, Lines 22-31).
One of ordinary skill in the art would have good reason to pursue exhaust designs which are known to be useful for a particular airflow function. There are a finite number of possible shapes which pertain to a handheld saw device and allow for proper airflow exhaust. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved exhaust function for the saw, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 8, the modified device of Dyer does not provide a nozzle including a flange and a neck with an air outlet at an end of the neck, the nozzle is configured to fit into the circular hole; the flange having a circular shape at its rear end; the neck is adjacent to the flange along the front-to-rear axis of the portable cutting device and has a cylindrical shape concentric with the flange about the front-to-rear axis;
Iida teaches it is known in the art of hose connections to incorporate a nozzle (10b,14,15) including a flange (14) and a neck (15) with an air outlet, wherein the nozzle is configured to fit into a circular hole of pipe (16), the flange is formed in a circular shape at its rear end (Figure 8;
the neck is arranged adjacent to the flange along a front-to-rear axis, where the neck is formed as a cylindrical shape concentric with the flange about the front-to-rear axis (Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Dyer to incorporate the teachings of Iida to provide a nozzle with a flange and neck. In doing so, it allows for hose to freely rotate so that twisting does not occur during use (Col. 7, Lines 27-50).

Regarding claim 8, Dyer does not teach an orientation change mechanism that is configured to rotate the nozzle about a longitudinal axis of the nozzle to change the orientation of the air outlet.
Swenson teaches it is known in the art of power tools to incorporate a saw with an air chute (20) having an air outlet configured to output the air wherein the air chute is rotatable around a longitudinal axis of the air chute (Page 2, Col. 1, Lines 5-12; Examiner notes as the hose (20) is flexible, it is able to change the orientation of the direction of airflow out of the end of the nozzle to a variety of angles, and is able to rotate about the axis shown in annotated Figure 1 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Dyer to incorporate the teachings of Swenson to provide a rotatable orientation change mechanism. In doing so, it allows for a flexible rotatable orientation change mechanism to allow the user to reorient the airflow to a point that is most needed.

Regarding claim 9 the modified device of Dyer provides wherein the orientation change mechanism is configured to change the orientation of the air outlet in leftward, rightward, upward and downward directions (Swenson Figure 1; Examiner notes as the nozzle end is a flexible hose (20) the air outlet of the orientation change mechanism can change to leftward, rightward, upward and downward directions).
Regarding claim 10 the modified device of Dyer teaches wherein the nozzle is rotatably connected to the blower base (Flexible hose 20 of Swenson allows for rotation about an axis through Blower base 72; See Dyer Figure 7).
Regarding claim 15, the modified device of Dyer teaches wherein the air outlet is disposed at a front end of the nozzle (nozzle end of flexible hose 20 of Swenson Figure 1) 
Regarding claim 18, the modified device of Dyer teaches wherein the air outlet is inclined from a rear of the portable cutting device to a front of the portable cutting device (Examiner notes the type of inclination does not appear to be claimed and as such, the nozzle end of flexible hose 20 of Swenson extends from the rear to the front of the portable cutting device, and as it is flexible is “inclined” in a plurality of positions as desired by the user).
Regarding claim 21, the modified device of Dyer teaches wherein a first distance (D1) between the longitudinal axis (L1) of the air chute and a rotor (42) of the electric motor is less than a second distance (D2) between the longitudinal axis of the air chute and the cutting blade (See annotated Figure 7 above and Figure 8 of Dyer). 


Allowable Subject Matter
Claims 11-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the cutting device of claim 11 including “three recesses protruding radially outward are formed as part of the circular hole and at equal intervals in a circumferential direction”.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
-Applicants arguments concerning the replacement of fixed chute (74) of Dyer) with the flexible hose (20) of Swenson are noted. Specifically, “Fixed chute 74 receives air, driven by fan 64, from recess 80, which contains fan 64, and conveys that air out of outer housing 12 through second vent openings 36. See, e.g., paragraphs [00451 and [0048]. Second vent openings 36 are specifically located such that the ejected air blows "saw dust, chips and/or other cuttings away from a location at which the blade 22 makes contact with a workpiece to maintain a clearer line of sight of the cut line that the user is making in the workpiece." Paragraph [0048]. Even if fixed chute 74 is made to be flexible, it has to have an inlet at recess 80 and an outlet at second vent openings 36. There is no benefit, reason or motivation to make fixed chute 74 flexible. Its inlet must be at recess 80 and its outlet must be at second vent openings 36, whether it is fixed or flexible” and “the orientation change mechanism is configured to change orientation of the air outlet by rotating the air chute around a longitudinal axis of the air chute”.
Examiner notes the airflow of chute (74) with a replacement of hose (20) of Swenson merely provides different structure, providing similar functions of blowing saw dust chips away from the blade as noted by Applicant in paragraph 0048 of the arguments. Thus, the replacement hose of Swenson also provides an “orientation change mechanism ( a flexible hose) that is able to rotate (swing/move about its connection point) into a variety of locations to blow saw dust and debris away from the cutting blade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  05/23/2022Examiner, Art Unit 3724